                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ELDIE L. CRUZ, M.D.,

              Plaintiff,

       vs.                                                Civ. No. 18-974 RB/SCY

LOVELACE HEALTH SYSTEM, INC. et
al.,

              Defendants.

                      ORDER ADOPTING JOINT STATUS REPORT
                        AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on December 3, 2019 the Court reviewed the

attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 106), filed on November 22,

2019 and adopted it as modified by the dates and discovery parameters provided in the Court’s

Scheduling Order filed concurrently with this Order.




                                                   ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
